The Chancellor.
On the examination of witnesses before the master, under the order of reference in this cause, the counsel of some of the defendants requested an adjournment, to afford him an opportunity to produce witnesses in behalf of those whom he represented, should he conclude to do so. This request was denied. He now moves to set aside the report for that cause. It is urged in opposition, that having failed to except to the report within the time limited for the purpose, he cannot now be heard on this objection. This position is not well taken. The provision of exceptions to the report of a master, is to call in question the conclusions to which he may have come upon the subject referred to him. Irregularities in his proceedings, or neglect to report on the matters referred, are properly brought before the court by motion to set aside the report or to refer it back to be perfected. Tyler v. Simmons, 6 Paige 127.
I am satisfied that in the present case the opportunity sought by the defendants should be afforded. Let the report be referred back to the master, with directions to give the parties reasonable opportunity for the production of further testimony.